COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-06-076-CV



IN RE WESLEY DUREN MOONEY	RELATOR



------------



ORIGINAL PROCEEDING

 

------------



MEMORANDUM OPINION
(footnote: 1)


------------



The court has considered relator’s petition for writ of habeas corpus 
and motion for emergency stay and is of the opinion that relief should be denied.
  Accordingly, relator’s petition for writ of habeas corpus and motion for emergency stay are denied.

Relator shall pay all costs incurred in this proceeding, for which let execution issue.



PER CURIAM



PANEL A: CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.



DELIVERED: March 3, 2006

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4